139 F.3d 905
81 A.F.T.R.2d 98-900
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert HOGUE, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  Hal Muns, Defendants-Appellees.
No. 97-15657.D.C. No. CV-96-01838-WBS/GGH.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the Eastern District of California William B. Shubb, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Robert Hogue appeals pro se the district court summary judgment dismissal for lack of standing of his action challenging the validity of the Internal Revenue Service's seizure and sale of an automobile.  We affirm for the reasons stated in the district court's order filed February 28, 1997.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3